Citation Nr: 1002799	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  96-27 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1952 to 
January 1954.

This case comes before the Board of Veterans' Appeals (Board) 
from an October 1995 rating decision.  In an October 2001 
decision, the Board denied the claim.  
The Veteran then appealed to the United States Court of 
Appeals for Veterans Claims (Court).  The VA Secretary filed 
a motion which requested the Court vacate the Board decision 
and remand the case for further development (translation of 
certain documents from Spanish to English).  This motion was 
granted by a September 2002 Court order, and the case was 
subsequently returned to the Board.  The Board then remanded 
the claim for additional development in July 2003 and July 
2008.  This additional development having been accomplished, 
the claim is once again before the Board.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The weight of the medical evidence does not support a 
diagnosis of PTSD.

2.  The evidence does not relate the cause of any other 
psychiatric disorder to service; nor does it show that the 
Veteran' psychiatric disorder had its onset in service.


CONCLUSION OF LAW

Criteria for service connection for an acquired psychiatric 
disorder, to include PTSD, have not been met.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a Veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.
 
To establish entitlement to service connection for PTSD the 
evidence must satisfy three basic elements.  There must be 1) 
medical evidence diagnosing PTSD; 2) a link, established by 
medical evidence, between current symptoms of PTSD and an in-
service stressor; and 3) credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f). 

The Veteran asserts that he has PTSD as a result of several 
stressful events he experienced while serving on active duty 
in Korea.

Specifically, the Veteran has reported witnessing a fellow 
soldier commit suicide at close range while in Korea.  A 
review of the Command Chronologies from the 1st 90 mm AAA Gun 
Battalion from July-September confirmed that the soldier as 
reported by the Veteran, died from a self inflicted gunshot 
wound in July 1953.  As such, this stressor is considered to 
be corroborated.

The Veteran also reported that in August 1953 six American 
soldiers strayed away from their unit and triggered a booby 
trap on their way back to base, killing all of them.  It is 
noted that the Veteran's account of the number of soldiers 
has varied throughout the file, ranging from 5-7; 
additionally, a review of the Command Chronologies for the 
Veteran's unit did not show any such casualties between July 
and September 1953.  As such, no evidence has been presented 
to corroborate this stressor, and it may not therefore 
provide the basis for a diagnosis of PTSD.

Nevertheless, because one of the Veteran's reported stressors 
was corroborated, consideration must then be given to whether 
that stressor caused the Veteran to develop PTSD.

The Veteran was initially provided with a VA examination in 
February 1997 to evaluate whether he met the criteria for 
PTSD.  The Veteran described witnessing the suicide in 
service, but the three examiners evaluating him unanimously 
concluded that the Veteran did not meet the criteria for 
PTSD.  Instead, they believed that the Veteran had a 
histrionic personality disorder.

Another VA examination was provided in June 2004, but again 
it was felt that the Veteran did not merit a diagnosis of 
PTSD.  Specifically, the examiner found that the Veteran did 
not meet the stressor criteria as it was established in the 
DSM-IV.  The examiner concluded instead that the Veteran had 
an anxiety disorder with depressive features and he was noted 
to have histrionic personality features.

As noted above, one of the Veteran's claimed stressors was 
subsequently verified, and another VA examination was 
provided in July 2009.  The examiner acknowledged the 
confirmed stressor and noted that the Veteran had known the 
soldier who committed suicide, as they served together in the 
Puerto Rico National Guard prior to their active duty service 
in Korea.  The examiner then focused on the Veteran's 
reported symptoms, noting that the Veteran had recurrent and 
intrusive recollections of the event; however, the examiner 
observed that the Veteran denied any avoidance or persistent 
increased arousal associated with the suicide; and, while the 
Veteran did report increased anxiety, the examiner noted that 
the anxiety was caused by other triggers such as the ringing 
in his ears and not specifically by the corroborated 
stressor.  The examiner concluded that the Veteran did not 
meet the DSM-IV criteria for a diagnosis of PTSD; explaining 
that while the witnessing of the suicide met the stressor 
criteria, there were no associated symptoms of avoidance or 
increased arousal that had been persistent or distressing 
since the incident occurred.  

VA treatment records have been reviewed, but they do not 
refute the findings that were made at the multiple VA 
examinations.

While the Veteran believes that he has PTSD as a result of 
several traumatic experiences in Korea, he is not medically 
qualified to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  As 
such, his opinion is insufficient to provide a diagnosis of 
PTSD.

The Veteran was provided with several VA examinations in an 
effort to assist him in substantiating his claim.  However, 
not one of the three VA examinations conducted during the 
course of his appeal concluded that the Veteran's 
symptomatology warranted a diagnosis of PTSD.  Accordingly, 
the Board finds that the Veteran does not have PTSD, and as 
such, a basis upon which to grant service connection for PTSD 
has not been presented.  

However, the analysis of this case does not stop here.  While 
the criteria for service connection have not been met with 
regard to PTSD, the evidence does confirm the presence of a 
current psychiatric disability, as the Veteran was diagnosed 
with a general anxiety disorder with depression and very 
strong histrionic features at a VA examination in July 2009.  
As such, it must be considered whether this psychiatric 
condition was incurred during the Veteran's military service.  
See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (scope of a 
mental health disability claim includes any mental disability 
that may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record).

At an RO hearing in October 1996, the Veteran asserted that 
his psychiatric condition began while he was on active duty 
at Camp Pendleton, stating that he began getting nervous at 
that time and started having symptoms such as headaches and 
vomiting.  He went on to state that the dispensary refused to 
hospitalize him, since he was still in training.  The Veteran 
reported that he continued to complain to the medic about 
feeling sick and was given Aspirin and Valium.  The Veteran 
alleged that several months after he was discharged from 
service, he began going to VA and he recalled being told that 
he needed psychiatric treatment.

Despite the Veteran's reports of frequent complaints about 
nervous problems during service, service treatment records do 
not show any psychiatric complaints or treatment while he was 
in service.  At the same time, they reflect numerous 
instances of non-psychiatric ailments.  The actual records of 
the Veteran's in-service treatment are considered the more 
probative evidence of actual complaints at the time.  
Additionally, the Veteran was found to be psychiatrically 
normal on his separation physical.

Thus, while the Veteran reported that he first began 
experiencing nervous symptoms in service, since the records 
do not show that he sought any treatment for such symptoms 
either during service or from many years thereafter, his 
contentions in this regard are not credible.  

In January 1974, 20 years after service, a VA examination 
found that the Veteran had a hysterical neurosis, conversion 
type with depressive features, and the Veteran reported that 
he had not been able to work for the previous 6 years because 
of his nervousness. 

The Veteran's wife testified at a hearing before the RO in 
1996, as well as submitting a written statement, indicating 
that she had been married to the Veteran for 36 years, and 
that he had nervous problems since before she knew him.  
However, it is important to note that the Veteran's spouse 
was not married to him while he was in service or for at 
least several years thereafter and she is therefore unable to 
provide first-hand testimony about any symptoms that may have 
occurred either in service or in the year following service.  
It is likewise, difficult to understand how she could know 
the Veteran had nervous problems since before she knew him. 

The Veteran's brother also submitted a statement recalling 
that the Veteran complained in February 1954 that something 
was bothering him, that he was very nervous, and that he was 
having headaches, dizziness, and vomiting.  However, the 
brother stated that the Veteran refused to seek treatment, 
because he did not want to be treated like a crazy person.  
While apparently intended to support the Veteran, it 
contradicts him where it states he refused to seek treatment, 
when the Veteran has indicated he began going to VA not long 
after service.  This contradiction casts doubt on both 
versions.  

Further, as noted above, lay testimony is not medically 
qualified to prove a matter requiring medical expertise, such 
as an opinion as to a diagnosis.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).  As such, the statements 
from the Veteran, his brother, and his wife are insufficient 
to provide the requisite nexus between the Veteran's current 
psychiatric disability and his time in service. 

That being said, lay testimony may be used for other purposes 
such as reporting symptoms; and given the suggestions that 
the Veteran's psychiatric condition may have began either in 
service or shortly thereafter, several VA examinations were 
conducted.

As noted above, the Veteran was first diagnosed with a 
hysterical neurosis, conversion type with depressive features 
in the early 1970s, but no evidence has been presented in 
which a medical professional has attributed the etiology of 
the Veteran's current psychiatric disability to his time in 
service.  A VA hospital record dated in 1974  noted that 
while the Veteran claimed his anxiety neurosis began while he 
was in the service, he was nevertheless able to study two 
years of accounting and then went to work as a chemical and 
industrial equipment salesman for nine years.

At a VA examination in June 2004, the Veteran reported having 
a nervous condition since his time in service, and he 
asserted that he had been given medication on an almost daily 
basis while in service.  The Veteran was diagnosed with an 
anxiety disorder with depressive symptoms; however, the 
examiner opined that after reviewing the Veteran's records 
and history, and evaluating the Veteran, he did not believe 
that the Veteran's neuropsychiatric condition was related to 
his time in service.

The Veteran was provided with another examination in July 
2009 where it was noted that the Veteran's service treatment 
records were negative for any psychiatric complaints, despite 
the fact that treatment for other health concerns, such as a 
penile lesion, were of record.  It was also noted that while 
the Veteran complained that he was denied services as a 
Veteran, he was treated at a VA hospital for such conditions 
as sinusitis and furunculosism, and in October 1954 after 
being cut in a fight.  The examiner observed that the first 
diagnosis of an anxiety reaction was several decades after 
the Veteran was discharged from service, but even then, the 
examiner noted that the Veteran was mostly complaining about 
buzzing and humming in his ear that did not let him sleep.  
It was also noted that the Veteran entered the waiting room 
in a very calm manner, accompanied by his wife and 
grandchild; but when he was called for his interview, his 
behavior changed dramatically as he began angrily hitting the 
floor with his walking cane and crying hysterically.  It was 
noted that the Veteran calmed down as the interview 
proceeded, and he answered the questions without major 
difficulty.  The examiner noted that while the Veteran 
reported feeling bad when he returned from Korea, he was 
nevertheless able to get married in 1960, have children, and 
work for a number of years, and it was not until the early 
1970s that he began receiving treatment for a nervous 
condition.

The examiner diagnosed the Veteran with a general anxiety 
disorder with depression and very strong histrionic features.  
However, she found that the Veteran did not seek or receive 
any psychiatric treatment for approximately 20 years after 
leaving service and all the symptoms that he reported, such 
as anxiety and difficulty sleeping, were the result of 
multiple physical conditions that he had, including 
dizziness, headaches, vomiting, and buzzing in the ears.  
There was no suggestion that the Veteran's psychiatric 
condition was in any way related to his time in service.

The Board has weighed the medical and lay testimony in this 
case.  However, the multiple medical opinions have not 
suggested that the Veteran's current psychiatric condition, 
however diagnosed, was the result of his time in service.  
While the Veteran and his family have suggested that he had 
symptoms of his current condition while in the service, they 
are not medically qualified to provide such a medical 
opinion.  They are considered competent to report symptoms 
that they perceived with their senses; however, their 
statements are undermined by the medical and circumstantial 
evidence. 

The VA examiners have not found that the Veteran's current 
psychiatric condition is related to his time in service, and 
they have noted certain irregularities in the Veteran's 
claims file that work to undermine the Veteran's testimony.  
For example, while the Veteran reported frequently seeking 
psychiatric treatment in service, there is no record of any 
psychiatric complaints; yet, the service treatment records 
appear to be complete as they describe numerous medical 
treatments received by the Veteran while he was in service.  
The Veteran was found to be psychiatrically normal at 
separation; and, there is no credible evidence that the 
Veteran sought any psychiatric treatment for many years after 
service during which time he was able to go to school, get 
married, raise children, and maintain employment.  Finally, 
it was noted that the Veteran's demeanor changed dramatically 
when he was called for his interview at the VA examination in 
2009 from his demeanor when he entered the waiting room and 
while he was waiting to be called.

It is noted that the Veteran's brother is competent to report 
the Veteran's alleged complaints in 1954; however, the VA 
examiners were aware of this report, but nevertheless 
concluded that the Veteran's current psychiatric disability 
was not the result of his time in military service; and it 
was noted that many of the Veteran's complaints at that time 
were based on physical and not mental problems.  

As the greater weight of the evidence is against the 
Veteran's claim, the criteria for service connection have 
therefore not been met, and the Veteran's claim is 
accordingly denied.


II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter 
dated in April 2004, which informed the Veteran of all the 
elements required by the Pelegrini II Court as stated above.  

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the Veteran was not given prior to the first 
adjudication of the claim, the Veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, 
the Veteran's claim was readjudicated following completion of 
the notice requirements.

VA treatment records have been obtained; as have service 
treatment records and records from the Veteran's Marine 
Battalion.  The Veteran was also provided with several VA 
examinations (the reports of which have been associated with 
the claims file).  Additionally, he testified at a hearing 
before the RO, and was offered the opportunity to testify at 
a hearing before the Board, but he declined.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the Veteran's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the Veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the Veteran in adjudicating this appeal.


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.


___________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


